STATE OF MICHIGAN

                            COURT OF APPEALS



AR THERAPY SERVICES, INC.,                                          UNPUBLISHED
                                                                    June 14, 2016
               Plaintiff,

and

FARM BUREAU MUTUAL INSURANCE
COMPANY OF MICHIGAN,

               Defendant/Third-Party Plaintiff-
               Appellee,


v                                                                   No. 322339
                                                                    Oakland Circuit Court
PROGRESSIVE MARATHON INSURANCE                                      LC No. 2014-138769-AV
COMPANY,

               Third-Party Defendant-Appellant,

and

DOMINIQUE WILLIAMS

               Third-Party Defendant.


Before: SAWYER, P.J., and BECKERING and BOONSTRA, JJ.

BECKERING, J. (concurring).


        I concur in the majority opinion because I am bound by this Court’s ruling in Bazzi v
Sentinel Ins Co, __ Mich App __; __ NW2d __ (2016). Were I not bound by that ruling,
however, I would conclude that our Supreme Court’s decision in Titan Ins Co v Hyten, 491 Mich
547; 817 NW2d 562 (2012), which dealt with contractually-based, excess liability coverage and
the easily ascertainable rule, does not adversely impact the innocent third-party rule with respect
to statutorily mandated no-fault personal injury protection (PIP) benefits. As such, I would
affirm the circuit court’s ruling (which affirmed the district court’s ruling) that Progressive
Marathon Insurance Company may not rescind its insurance policy that was in place at the time

                                                -1-
of the accident at issue and covered first-party PIP benefits for Christopher Carmichael, as he
was injured while a passenger in an automobile insured by Progressive.


                                                          /s/ Jane M. Beckering




                                              -2-